Citation Nr: 9901969	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-33 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1942 to December 1945.

Initially, the Board of Veterans Appeals (Board) notes that 
after denying the appellants claim for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC) benefits in June 1994, the regional office (RO) also 
adjudicated and denied a claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1318 in a rating 
decision in December 1995.  Thereafter, the record does not 
reflect a notice of disagreement with this decision.  
Consequently, the Board finds that this issue is not a matter 
for current appellate consideration. 


FINDINGS OF FACT

1.  At the time of the veterans death, he was service-
connected for sensorineural deafness, residual of blast 
concussion, rated as 100 percent disabling from April 1991, 
and scars, residuals of multiple shell fragment wounds of the 
face, lips, and neck, rated as 0 percent disabling since 
April 1970.

2.  The death of the veteran was due to probable coronary 
artery disease (CAD). 

3.  The veterans probable CAD was first present years after 
service and was unrelated to any incident in service.  

4.  There is no competent medical evidence of record linking 
the veterans probable CAD to service or to service-connected 
disability.

5.  There is no competent medical evidence of record to show 
that a service-connected disability caused or contributed 
substantially and materially to cause the veterans death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veterans death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background: The threshold question with respect to this claim 
is whether the appellant has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the United States Court 
of Veterans Appeals (Court) held that a claim must be 
accompanied by evidence.  As will be explained below, the 
appellant has not submitted competent evidence to support her 
claim.  Thus, the Board finds that her claim is not well 
grounded.  Accordingly, there is no additional duty to assist 
her in the development of her claim.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under 38 C.F.R. § 3.312(c)(3), service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3).

Service medical records reveal no relevant abnormalities at 
the time of the veterans enlistment examination in November 
1942.  In November 1944, the veteran was noted to have 
received lacerations from a shell blast, and in December 
1944, it was indicated that the veteran sustained contusions 
to his back as a result of a fall into a foxhole.  In March 
1945, the veteran was noted to have sustained moderately 
severe damage to his ears as a result of a blast concussion 
from enemy artillery fire in Germany.  The veterans 
separation examination revealed the veterans history of a 
shell fragment wound involving the face in Germany in 
November 1945.  It was noted that the veteran was 
hospitalized at the 80th Station Hospital and that there were 
no residual complaints.  Examination at this time of the 
cardiovascular system revealed negative findings.

In the veterans initial application for compensation in 
March 1970, he reported that he sustained injuries when an 
enemy shell hit a tank he was leaning on during the early 
spring of 1945.  He reported that he had poor hearing and 
dizziness.

A March 1970 private medical statement from Dr. G. reflects 
that the veteran complained of deafness which began in 1945 
when a German shell exploded near him.  He reported that he 
had been hospitalized for one week with back injuries, head 
injuries, dizziness and ruptured eardrums.  The veteran 
reported that his hearing had gradually gotten worse.  
Examination was noted to reveal a great loss of hearing in 
both ears.

A March 1970 private medical report from Dr. A. indicates 
that the veteran first consulted with this physician in March 
1958, at which time he reported that he had been hard of 
hearing for the previous 14 years.  Examination in 1958 
reportedly revealed bilateral perceptive deafness.  In March 
1970, audiometric examination again revealed bilateral 
perceptive deafness affecting both ears.  Hearing aid 
evaluation was recommended and it was noted that the noises 
he would be subjected to as a logger could cause further 
deterioration.

A June 1970 VA medical examination revealed that the veteran 
reported that he had been wounded during service in the area 
of his head and back when he had been exposed to an exploding 
shell at close quarters.  Examination at this time of the 
head, face, neck, and cardiovascular system indicated 
negative findings and his blood pressure was noted to be 
140/80.  Intermittent tinnitus was reported to be present.  
There was no finding of any tender and/or painful scars.  The 
diagnosis was history of shrapnel wounds of the neck and face 
without residuals and sensorineural deafness as a result of 
acoustic trauma (history).

A rating decision in August 1970 granted service connection 
for sensorineural deafness, residuals of blast explosion, 
evaluated as 40 percent disabling, and residual scars of 
multiple shell fragment wounds to the face, lips, and neck, 
evaluated as 0 percent disabling.

Private outpatient records for the period of February 1973 to 
October 1983 reflect that in March 1979, a lesion was removed 
from the area of the veterans left ear.  This was later 
determined to be a basil cell carcinoma and this recurred 
again in April 1979.  

A November 1984 VA general medical examination revealed that 
the veteran denied any history of heart disease or 
hypertension, and further denied any significant 
symptomatology at this time.  Blood pressure was 140/88 and 
examination of the head and neck was found to be 
unremarkable.  

A rating decision in February 1985 increased the evaluation 
for sensorineural deafness, residual of blast concussion, to 
60 percent, effective August 1984.

VA outpatient records from January 1986 reveal that the 
veteran had no change in his hearing since 1984, and that he 
had severe to profound loss and poor speech recognition.

Private hospital records from U. G. Hospital, dated in 
January 1991, reflect that the veteran underwent a computed 
tomography (CT) scan of the brain to rule out bleeding.  The 
CT scan revealed an area of decreased attenuation in the 
front portion of the left temporal lobe medially which was 
thought to be old ischemic change or old traumatic change.  
(The word traumatic is handwritten on the CT scan report 
between the words old and change instead of the regular 
typeface.)  The impression was that there was no acute bleed 
in the brain or evidence for acute disease to indicate 
ischemic infarct.  

The following day, a carotid Doppler ultrasound was conducted 
at U. G. Hospital for cardiovascular (CVA) accident and 
weakness, and the impression was 40 to 60 percent stenosis 
in the right mid-common carotid artery and 20 to 40 percent 
stenosis elsewhere in the right common carotid artery.  
Examination of the left side suggested the possibility of 
stenosis at the origin of the common carotid artery and no 
stenosis greater than 20 to 40 percent at other areas of the 
common carotid artery.  Two days later, a CT scan of the head 
was conducted and revealed an area of decreased attenuation 
in the white matter tracks of the left parietal lobe just 
along the superior aspect of the basal ganglia.  The 
impression was questionable 18 millimeter focus of decreased 
attenuation in the left parietal lobe.  If this was a true 
finding, it was noted to be consistent with a small area of 
bland infarction.

March 1991 VA outpatient records reflect that the veteran 
reported for audiological examination.  Bilateral hearing 
aids were noted to be nine years old.  It was further noted 
that the veteran had had a stroke three months earlier and 
that since that time, he believed that his hearing had 
decreased.  Audiological examination revealed a decrease in 
hearing thresholds.  

A May 1991 magnetic resonance imaging (MRI) study of the 
brain from S. V. Hospital was interpreted to reveal a lesion 
within the left side of the brainstem that extended from the 
tegmentum of the mesencephalon inferiorly into the "ischmus" 
and main portion of the pons.  It was indicated that in all 
likelihood, this represented a pontine infarct of 
indeterminate age.  Increased signal intensity in the 
periventricular deep white matter were noted to most likely 
relate to aging.  The impression was left-sided pontine 
lesion as described above which most likely represented an 
infarction of indeterminate age.  

A June 1991 VA medical examination indicated that the veteran 
reported a history of sustaining bilateral hearing damage in 
service and that he had had progressive hearing loss over the 
years.  This required him to get a hearing aid for the left 
ear approximately ten years earlier, and a hearing aid for 
the right ear shortly thereafter.  There was some 
improvement, but he continued to have problems, especially 
with the left ear.  In January 1991, he sustained a CVA with 
a right hemiparesis and additional hearing impairment, and 
following the stroke, he had more severe hearing problems 
bilaterally, especially in the right ear.  Distortion with 
the use of the aid on the right ear made him discontinue its 
use.  He reported being evaluated two months earlier, and 
that new hearing aids were being made for his ears.  Physical 
examination revealed that the veteran wore a hearing aid in 
each ear and that he still had difficulty hearing the 
examiner.  Examination of the ears bilaterally indicated a 
retraction of the left tympanic membrane and some diffuse 
fibrous scarring under the right tympanic membrane.  The 
assessment was sensory-neuro deafness secondary to blasting 
and percussion in 1945 as described above; progressive prob-
lems over the years and wearing hearing aids bilaterally for 
the previous ten years; exacerbation of this hearing 
dysfunction following a CVA on January 19, 1991, as noted 
above, with the need for new hearing aids; and obvious 
hearing impairment with his current hearing aids.

VA outpatient records from July 1991 reveal that the veteran 
had severe sensorineural hearing loss with fair 
discrimination.  At this time, the veteran was issued a new 
pair of hearing aids.

A July 1991 rating decision increased the evaluation for 
sensorineural deafness, residual of blast concussion, to 100 
percent, effective April 1991.

A death certificate dated in January 1994 reveals that the 
veteran died of probable CAD.

In September 1995, a VA medical examiner was requested to 
render an opinion as to whether the veterans death on 
January 30, 1994, was casually related to the same injury 
that led to his deafness, for which the veteran was 100 
percent service connected at the time of his death.  In this 
regard, the examiner reviewed the claims file and other 
records available at the Seattle VA Medical Center.  He also 
telephoned the veterans attending physician, Dr. G., to 
obtain his assistance in the formulation of an opinion.  The 
examiner prepared a report regarding his opinion to which he 
attached a copy of the report regarding the VA examination in 
June 1991, and a copy of the report regarding the MRI scan 
conducted in May 1991. 

The VA examination conducted in June 1991 was noted to reveal 
high-grade sensorineural hearing loss which was believed at 
that time to be causally related to the blast that the 
veteran suffered in 1945.  This examination further recounted 
the veterans CVA in January 1991 that left him with a right 
hemiparesis and additional hearing impairment.  The May 1991 
MRI was noted to confirm that the veteran had a CVA due to a 
pontine infarct in the left side of the brain stem.  The 
examiner indicated that such an infarct was the result of 
arterial sclerosis and not due to trauma to the brain or its 
surrounding tissues.  The examiner went on to comment that 
although the death certificate stated that the veteran died 
in the emergency room of the S. V. Hospital, Dr. G. informed 
him that the veteran actually died at home so that there was 
no way of knowing that he died of coronary disease, CVA, or 
some other acute cause.  

The examiner further indicated that whether the veteran died 
of CVA or coronary disease as stated in the death 
certificate, his death could not have been causally related 
to the 1945 blast injury that led to the sensory neural 
deafness for which the veteran was service connected.  There 
was also no evidence in the MRI of any traumatic sequelae and 
it was, therefore, the opinion of this examiner that the 
veterans death, no matter how caused, was not related to the 
veterans service-connected injury.

Analysis:  The record shows that the veteran was 73 years old 
when he died in January 1994.  A death certificate dated in 
January 1994 reveals that he died of probable CAD.  The 
appellant has not submitted any evidence specifically linking 
the probable CAD to the veterans service or to a service-
connected disability.

In the instant case, the evidence in support of the 
appellants assertion that the veterans probable CAD and 
related symptoms were present in service, or were manifested 
within the one year period thereafter, consists mainly of her 
own statements.  The appellant has also not submitted any 
competent evidence specifically linking the veterans 
probable CAD to service-connected disability or to the 
veterans period of service.  As a lay person, the appellant 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The evidence of record establishes that the veteran's CAD had 
its onset years after service.  In addition, it was the 
opinion of the VA examiner in October 1995 that whether the 
veteran died of CVA or coronary disease as stated in the 
death certificate, his death could not have been causally 
related to the blast injury that occurred in 1945 and led to 
the sensorineural deafness for which the veteran was service 
connected.  After noting that there was also no evidence in 
the MRI of any traumatic sequelae, the examiner concluded 
that the veterans death, no matter how caused, was not 
related to the veterans service-connected injury.  In 
addition, although a January 1991 CT scan of the brain was 
noted to reveal an area of decreased attenuation in the front 
portion of the left temporal lobe medially which was thought 
to be old ischemic change or old traumatic change, the 
assessment does not further specify the trauma, and the Court 
has held that an equivocal medical opinion is inadequate to 
provide the necessary nexus to service.  See Tirpak v. 
Derwinski, supra.  Without competent medical evidence 
demonstrating that diseases were related to service-connected 
disability, were present in service, or were manifested 
within the presumptive period following discharge from 
service, the Board must find that the appellant's claim for 
service connection for the cause of the death of the veteran 
is not well grounded.

No physician or other health care provider has directly 
indicated that the veterans probable CAD was present during 
service or within one year thereafter.  Moreover, there has 
been no competent medical evidence entered into the record to 
show that the veterans service-connected disability was 
related to the probable CAD.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, lay assertions to the 
effect that a disease is related to service or to service-
connected disability are neither competent nor probative of 
the issue in question.  Indeed, in Moray v. Brown, 5 Vet. 
App. 211(1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.  In view of the lack of such evidence, the Board has 
no alternative but to conclude that the appellant's claim is 
not well grounded.

Finally, the Board notes that it has considered the veterans 
service-connected disabilities in light of 38 C.F.R. 
§ 3.312(c)(3), and finds that this also does not help the 
appellants claim.  First, this regulation provides that 
service-connected injuries involving active processes 
affecting vital organs should receive careful consideration 
as to whether there were resulting debilitating effects which 
rendered the veteran less capable of resisting the effects of 
other disease or injury primarily causing death.  In 
addition, if a service-connected condition affected vital 
organs and was evaluated as 100 percent, debilitation may be 
assumed.  Here, however, the veterans sensorineural deafness 
and other service-connected disability have not been shown to 
have affected vital organs prior to the veterans death.  
Consequently, the Board finds that 38 C.F.R. § 3.312(c)(3) is 
not for application. 

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet her initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

The claim for service connection for cause of death is denied 
as not well grounded.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
